04/10/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                     Case Number: DA 18-0688



                              No. DA 18-0688

IN THE MATTER OF THE
MENTAL HEALTH OF:


R.B.,

             Respondent and Appellant.




                                  GRANT



        Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until May 21, 2020, to prepare,

file, and serve the Appellant’s reply brief.

        No further extensions will be granted.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   April 10 2020